Exhibit 10.3

[j8922ex10d3image002.gif]

 

AMENDMENT TO WHOLESALE SECURITY AGREEMENT

 

THIS AMENDMENT TO WHOLESALE SECURITY AGREEMENT (“Amendment”) is made as of the
25th day of March, 2003 by and between TEXTRON FINANCIAL CORPORATION, a Delaware
corporation (“Secured Party”); and the undersigned, jointly and severally,
individually and collectively herein as Debtor.

 

WITNESSETH THAT:

 

WHEREAS, the Secured Party and Debtor are parties to a certain Wholesale
Security Agreement dated August 21, 2002 (the “Agreement”); and

 

WHEREAS, the parties hereto desire to amend certain of the terms of the
Agreement;

 

NOW THEREFORE, in consideration of the premises and the mutual obligations
hereinafter contained, and for other good and valuable consideration, the
receipt whereof is hereby acknowledged, the parties hereto agree as follows:

 

1.                                       The Agreement is amended by adding a
new section 6.1 as follows:

 

“Debtor further represents, warrants, covenants, agrees and acknowledges that
Debtor receives good and valuable benefit and consideration from its
relationship with Fleetwood Enterprises, Inc. and as such represents, warrants,
covenants, agrees and acknowledges the failure of Fleetwood Enterprises, Inc.
to  maintain the following financial covenants shall be an Event of Default
hereunder:

 

(a)          Fleetwood Enterprises, Inc. shall achieve EBITDA for each period of
four consecutive Fiscal Quarters ended on the last day of each Fiscal Quarter
set forth below of not less than the amount set forth below opposite each such
Fiscal Quarter:

 

MINIMUM EBITDA

 

Period Ending

 

 

 

 

 

$  2.5

Million

 

On the last Sunday in April 2003

 

$  3.5

Million

 

On the last Sunday in July 2003

 

$  2.5

Million

 

On the last Sunday in October 2003

 

$29.5

Million

 

On the last Sunday in January 2004

 

$60.0

Million

 

On the last Sunday in April 2004

 

 

(b)         On a consolidated basis, Fleetwood Enterprises, Inc. shall at all
times maintain Fleetwood Liquidity of not equal to or less than Eighty Million
Dollars ($80,000,000.00) for the most recent calendar month, of which the
Borrowers (on a stand alone basis) shall maintain at all times Borrower
Liquidity for the most recent calendar month of not equal to or less than Fifty
Million Dollars ($50,000,000.00).

 

(c)          Notwithstanding anything contained elsewhere herein, capitalized
terms in Sections 6.1(a) and (b) hereof shall have the meanings ascribed to them
in the Other Credit Facility (defined in Section 9(l) of the Agreement), as
amended, in the form of such Other Credit Facility and amendments thereto as the
same have been filed by Fleetwood Enterprises, Inc. with the Securities and
Exchange Commission prior to the date hereof.

 

Not later than forty-five calendar days after the last day of each fiscal
quarter, or ninety calendar days after the last day of each fiscal year, 
Fleetwood Enterprises, Inc. shall submit to Secured Party a certificate stating
that Debtor is in compliance with each of the foregoing representations,
covenants, and warranties (or, if applicable, disclosing any non-compliance
therewith), and showing such supporting information as Secured Party may
reasonably request. Each certificate shall be in form and

 

--------------------------------------------------------------------------------


 

substance reasonably satisfactory to Secured Party and signed by the chief
financial officer or chief accounting officer of Fleetwood Enterprises, Inc. (or
such other officer if acceptable to Secured Party in its sole discretion). The
amounts and calculations referred to above shall be determined as set forth in
Sections 6.1(a) and (b) or in the definitions of defined terms contained
therein, or otherwise  in accordance with generally accepted accounting
principles consistently applied, excepting only as such principles may be
modified above, and Textron’s calculations shall be conclusive absent manifest
error.”

 

2.                                       The Agreement is further amended by
deleting Schedule 9(l) and substituting in lieu thereof the Revised Schedule
9(l) attached hereto and incorporated herein by this reference.

 

3.                                       Condition Precedent. Execution and
delivery to Secured Party by Fleetwood Enterprises, Inc. of an Amendment to
Manufactured Home Wholesale Lender Agreement in substantially the form attached
hereto as Exhibit 1 for identification not later than 30 days after the date of
this Amendment is an express condition precedent to the effectiveness of this
Amendment.

 

4.                                       Except as amended hereby, the Agreement
shall remain in full force and effect, and is in all respects hereby ratified
and affirmed.

 

 

IN WITNESS WHEREOF, the parties hereto have caused this amendment to be executed
by their duly authorized officer or representative as of the day and year first
above written.

 

SECURED PARTY:

 

DEBTOR:

 

 

 

TEXTRON FINANCIAL CORPORATION, for  itself and as agent for its affiliates

 

FLEETWOOD RETAIL CORP. OF ARKANSAS, an Arkansas corporation

 

FLEETWOOD RETAIL CORP. OF GEORGIA, a Georgia corporation

 

 

FLEETWOOD RETAIL CORP. OF ILLINOIS, a Illinois corporation

By:

  /s/  Brian Courtney

 

FLEETWOOD RETAIL CORP. OF KANSAS, a Delaware corporation

Print Name:

Brian Courtney

 

FLEETWOOD RETAIL CORP. OF LOUISIANA, a Louisiana corporation

Print Title:

VP, Credit

 

FLEETWOOD RETAIL CORPORATION OF MISSOURI, a Missouri

corporation

 

 

 

 

FLEETWOOD RETAIL CORP. OF OHIO, a Ohio corporation

 

 

FLEETWOOD HOME CENTERS OF NEVADA, INC., a Nevada corporation

 

 

FLEETWOOD RETAIL CORP. OF OKLAHOMA, a Oklahoma corporation

 

 

FLEETWOOD RETAIL CORP. OF SOUTH CAROLINA, a South Carolina corporation

 

 

FLEETWOOD RETAIL CORP. OF WEST VIRGINIA, a West Virginia corporation

 

 

FLEETWOOD RETAIL CORP. OF WASHINGTON, a Delaware corporation

Secured Party’s address for notices:

P.O. Box 3090
Alpharetta, GA 30023

 

 

 

 

 

 

 

By:

/s/  BOYD R. PLOWMAN

 

 

Print Name:

BOYD R. PLOWMAN

 

 

Print Title:

AS SR. V.P. FOR EACH OF THE FOREGOING DEBTORS

 

2

--------------------------------------------------------------------------------


 

REVISED SCHEDULE 9(L)

 

Capitalized terms not defined in this Schedule shall have the meaning ascribed
to them in the Other Credit Facility as more particularly described in Section
6.1(c) above.

 

(a)                                  Fleetwood Enterprises, Inc. shall achieve
EBITDA for each period of four consecutive Fiscal Quarters ended on the last day
of each Fiscal Quarter set forth below of not less than the amount set forth
below opposite each such Fiscal Quarter:

 

MINIMUM EBITDA

 

Period Ending

 

 

 

$  2.5

Million

 

On the last Sunday in April 2003

$  3.5

Million

 

On the last Sunday in July 2003

$  2.5

Million

 

On the last Sunday in October 2003

$29.5

Million

 

On the last Sunday in January 2004

$60.0

Million

 

On the last Sunday in April 2004

 

(b)                                 On a consolidated basis, Fleetwood
Enterprises, Inc. shall at all times maintain Fleetwood Liquidity of not equal
to or less than Eighty Million Dollars ($80,000,000.00) for the most recent
calendar month, of which the Borrowers (on a stand alone basis) shall maintain
at all times Borrower Liquidity for the most recent calendar month of not equal
to or less than Fifty Million Dollars ($50,000,000.00).

 

3

--------------------------------------------------------------------------------